Case 2:19-cv-00854-WSH Document 47-1 Filed 11/27/19 Page 1of4

From: Scott Lane

Sent: Monday, November 11, 2019 9:54 AM

To: jfreeze@hotmail.com; jonfreeze1@aol.com

Subject: Porreca v. Alternative Energy Holdings, LLC et al.

Mr. Freeze:
Attached please find the following:

11/7/19 Order granting motion to serve summons and complaints on you by alternative means.
Summons in a Civil Action (Donald V. Porreca v. AEH, et al.)

Complaint

Exhibit 1

Exhibit 2

aon Pr

The other three complaints will follow in separate emails.

Wer LAW OFFICE OF

SCOTT LANE

www.scottlanelaw.com
412-780-5240

EXHIBIT

inf
Case 2:19-cv-00854-WSH Document 47-1 Filed 11/27/19 Page 2 of 4

From: Scott Lane

Sent: Monday, November 11, 2019 10:04 AM

To: jfreeze@hotmail.com

Subject: Geller v. Alternative Energy Holdings, et al

Mr. Freeze:
Attached please find the following:

1. Summons to you in Geller v. AEH, et al.
2. Complaint
3. Exhibit 1

Wer LAW OFFICE OF

SCOTT LANE

www.scottlanelaw.com
412-780-5240
Case 2:19-cv-00854-WSH Document 47-1 Filed 11/27/19 Page 3 of 4

From: Scott Lane

Sent: Monday, November 11, 2019 10:10 AM

To: jfreeze@hotmail.com

Subject: Ronald Schmeiser v. Alternative Energy Holdings, et al

Mr. Freeze:
Attached please find:

1. Summons to you in the above matter;
2. Complaint;
3. Exhibit 1

We LAW OFFICE OF

SCOTT LANE

www.scottlanelaw.com
412-780-5240
Case 2:19-cv-00854-WSH Document 47-1 Filed 11/27/19 Page 4 of 4

From: Scott Lane

Sent: Monday, November 11, 2019 10:15 AM

To: jfreeze@hotmail.com

Subject: Ryan S. Seifert v. Alternative Energy Holdings, et al

Mr. Freeze:
Attached are the following:

Summons to you in the above action;
Complaint;

Exhibit 1;

Exhibit 2.

Wee LAW OFFICE OF

SCOTT LANE

www.scottlanelaw.com
412-780-5240

ON
